September 17, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    ABOUND NETWORKS, INC., Appellant

NO. 14-13-00342-CV                          V.

   STEVE VEEDELL AND VEEDELL LLC D/B/A INTEGRITY ROOFING
                      SERVICES, Appellee
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 4, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Abound Networks, Inc.


      We further order this decision certified below for observance.